DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 6, 14, and 20 are cancelled while claims 1, 9, and 17 are amended. Claims 1-5, 7-13, and 15-19 filed 1/4/21 are pending. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/4/21 has been entered.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-5, 7-13, and 15-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea), an abstract idea without significantly more. Claims 1-5 and 7-8 are directed to 
Nevertheless, independent claims 1, 9, and 17 are directed in part to an abstract idea. The claims are drawn to commercial or legal interactions under certain methods of organizing human activity, or completing transactions, in this case. The independent claims recite the following limitations which fall under commercial or legal interactions: receiving shopper information, printing receipts, receiving product information, printing a receipt, and matching receipts with the matching code. These steps are all performed by using generic computing components. If the claim limitations, under the broadest reasonable interpretation, covers performance of the limitations as commercial or legal interactions but for the recitation of generic computer elements, then it falls within the “Commercial or Legal Interactions” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application because the claim as a whole merely describes the concept of completing transactions with generally recited computer elements such as a processor, printer, and computing device. Accordingly, these elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Simply implementing the abstract idea on a generic computing environment is not a practical application of the abstract idea, and does not take the claim out of the Commercial or Legal Interactions grouping. The claims are directed to an abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of 
Regarding dependent claims 2, 10, and 18, the claim is directed to limitations which serve to limit by a scanner and a processor. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but they have no impact on statutory subject matter eligibility.
Regarding dependent claims 3-4, 11-12, and 19, the claims are directed to limitations which serve to limit by loyalty reward information. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but they have no impact on statutory subject matter eligibility.
Regarding dependent claims 5 and 13, the claims are directed to limitations which serve to limit by shopper information. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but they have no impact on statutory subject matter eligibility.
Regarding dependent claims 8 and 16, the claims are directed to limitations which serve to limit by printing information on both receipts. These claims neither introduce a new abstract 
Regarding dependent claim 15, the claims are directed to limitations which serve to limit by matching. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but they have no impact on statutory subject matter eligibility.
Regarding dependent claim 7, the claims are directed to limitations which serve to limit by being outside a store. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but they have no impact on statutory subject matter eligibility.
Therefore, the limitations of the inventions, when viewed individually and in ordered combination, are directed to ineligible subject matter.
Claim Rejections - 35 USC § 103
6. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

8.	Claims 1-5, 7-13, and 15-19 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Perkins et al (2014/0358708) in view of Buchholz (2004/0238629) and Pugh et al (2016/0171592).
Re Claims 1, 9, 17: Perkins discloses comprising: 
receiving, at a computing device comprising a processor, shopper information associated with a shopper (see [0007] receiving billing information at payment processor); 
printing, via a printer electrically coupled to the computing device, a team member receipt and a customer receipt, the team member receipt and the customer receipt each including a matching code (see [0008] discloses payment information sent to merchant includes predetermined code and bill amount, [0017] discloses providing predetermined code to merchant, [0004] discloses providing receipt to customer including predetermined code, see Fig. 13, 1353 discloses merchant receipt); 
receiving, at the computing device, product information for a plurality of products the shopper wishes to purchase (see [0054] discloses providing agreed upon goods/services (e.g. item 110)); 

However, Perkins fails to disclose the following. Meanwhile, Buchholz discloses 
printing, via the printer, a transaction receipt listing the plurality of products the shopper purchased (see [0077] list of items); a printer (see [0028] discloses a printer); 
a processor in electrical communication with the printer (see [0085] processor unit in electrical contact with scanning device which is also in contact with printer). 
at least one item that was in a cart of the shopper and not sold to the shopper (see [0087] discloses listing customer’s selected items and some of the items have not been paid for);
a reason why each of the at least one items were not sold to the shopper (see [0061, 0077] discloses removal of item because customer changed mind);
wherein the reason one of the at least one items were not sold to the shopper includes the shopper not being old enough to purchase the one of the at least one items (see [0018, 0094] compares customer’s data to legal age for tobacco or alcohol products, which can be done electronically or human employee of retail store).
From the teaching of Buchholz, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Perkins’s invention with Buchholz’s disclosure of a printer in order for “… conducting sales transactions (see Buchholz Abstract).”
However, Buchholz and Perkins fail to disclose the following. Meanwhile, Pugh discloses transmitting a text message to the shopper advising the shopper the transaction is complete 
Re Claims 2, 10, 18: However, Perkins fails to disclose the following. Meanwhile, Buchholz discloses further comprising instructions that, when executed by the processor, cause the processor to receive the product information from a scanner in electrical communication with the processor (see [0022, 0029-0030] discloses scanner). From the teaching of Buchholz, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Perkins’s invention with Buchholz’s disclosure of a scanner in order for “… conducting sales transactions (see Buchholz Abstract).”
Re Claims 3-4, 11-12, 19: Perkins discloses wherein receiving the shopper information further comprises instructions that, when executed by the processor, cause the processor to receive payment and loyalty reward information associated with the shopper (see [0007] receiving billing information at payment processor).
Re Claims 5, 13: However, Perkins fails to disclose the following. Meanwhile, Buchholz discloses wherein receiving the shopper information includes: receiving age information associated with the shopper; and verifying the age information associate with the shopper (see [0018] receiving data indicative of customer may be compared to data indicative of minimum legal age requirement to purchase controlled substance, [0068] discloses determining age through fingerprint). From the teaching of Buchholz, it would have been obvious to one of 
Re Claim 7: However, Perkins and Buchholz fail to disclose the following. Meanwhile, Pugh discloses wherein matching the team member receipt with the customer receipt occurs outside a store (see [0156] discloses ordered item delivery area outside of brick-and-mortar store, [0020] discloses matching at one of the one or more curb-side item delivery locations). From the teaching of Pugh, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Buchholz’s and Perkins’s inventions with Pugh’s disclosure of matching outside in order “… for identifying customers with ordered items at a retail enterprise… (see Pugh Abstract).”
Re Claims 8, 16: Perkins discloses wherein printing the customer receipt and the team member receipt includes printing an order number and payment information on both the customer receipt and the team member receipt (see Figs. 7A-8B discloses order number and payment information on both invoice and receipt).
Re Claim 15: Perkins discloses wherein matching the team member receipt with the customer receipt further comprises instructions that, when executed by the processor, cause the processor to verify that the matching code on a customer receipt is identical to the matching information on a team member receipt [0089] discloses matching codes in invoice 700 and receipt 800).
Response to Arguments

The applicant argues that the receipt is the physical object being transformed into different things. According to the MPEP in 2106.05 (c): “An "article" includes a physical object or substance. The physical object or substance must be particular, meaning it can be specifically identified. "Transformation" of an article means that the "article" has changed to a different state or thing. Changing to a different state or thing usually means more than simply using an article or changing the location of an article. A new or different function or use can be evidence that an article has been transformed. Purely mental processes in which thoughts or human based actions are "changed" are not considered an eligible transformation. For data, mere "manipulation of basic mathematical constructs [i.e.,] the paradigmatic ‘abstract idea,’" has not been deemed a transformation. CyberSource v. Retail Decisions, 654 F.3d 1366, 1372 n.2, 99 USPQ2d 1690, 1695 n.2 (Fed. Cir. 2011) (quoting In re Warmerdam, 33 F.3d 1354, 1355, 1360 (Fed. Cir. 1994)).” Here, this act could be a mental process or these human based actions of buying and selling change the receipts, therefore not an eligible transformation.
Accordingly, there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.  The dependent claims do not resolve the deficiency of the independent claims and accordingly stand rejected under 35 U.S.C. 101 based on the same 









Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAWAAD HAIDER whose telephone number is (571)272-7178.  The examiner can normally be reached on Mon-Fri 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO-supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

/NATHAN C UBER/Supervisory Patent Examiner, Art Unit 3687                                                                                                                                                                                                        
/Fawaad Haider/
Examiner, Art Unit 3687